        Case 1:20-cv-00071-TJC Document 29 Filed 08/20/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GEORGE DAVID OSTWALD, JR.,                        CV 20-71-BLG-TJC

                    Plaintiff,
                                                 ORDER
       vs.

TOM GREEN and NURSE LAVATO,

                    Defendants.


      Plaintiff has filed a motion to extend the deadline to respond to Defendants’

combined discovery requests until September 30, 2021. (Doc. 25.) Plaintiff failed

to adhere to Local Rule 7.1(c), which requires the motion state that the other

parties have been contacted and whether any party objects, and therefore the Court

ordered Defendants to file responses to the motion. (Doc. 26.) Defendant Nurse

Lavato responded and did not object to Plaintiff’s requested extension and moved

the Court to adjust the Scheduling Order (Doc. 13) to account for any continuance.

(Doc. 27.) Defendant Tom Green objects. (Doc. 28.) The Court will grant

Plaintiff’s motion on a limited basis and will grant Defendant Lavato’s request to

amend the Scheduling Order. Accordingly,

      IT IS ORDERED that Plaintiff’s motion for extension (Doc. 25) is

GRANTED in part. Plaintiff shall fully respond to Defendants’ combined
        Case 1:20-cv-00071-TJC Document 29 Filed 08/20/21 Page 2 of 2



discovery requests no later than September 10, 2021. Plaintiff is forewarned that

the Court will not entertain further motions unless compliant with L.R. 7.1.

      IT IS FURTHER ORDERED that the December 3, 2020 Scheduling Order

(Doc. 13) be AMENDED as follows:

      Close of Discovery                           November 9, 2021

      Pretrial Motions & Briefs in Support         December 9, 2021

      IT IS ORDERED.

      DATED this 20th day of August, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
